Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	“PAA” is being treated as an abbreviation for “poly(amic acid)” consistent with the subject matter at [0044] of the associated pre-grant publication.
Claim Rejections - 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Whereas it is evident from the language of claim 2, which discloses a method of preparing the composite of claim 1, that cyclodextrin is grafted to a silica particle core, the descriptive terminology of claim 1 seems to indicate that silica is grafted to cyclodextrin, where the latter forms the core and silica particles are attached to the perimeter of the cyclodextrin ring.  Clarification, and preferably a modified description of this aspect of claim 1, is needed.
Claim 10 recites a “use” of the composite of claim 1 (whereas the statutory categories of patentable subject matter according to U.S. practice are confined to a process, apparatus/machine, manufacture, or composition of matter) without any affirmative steps being disclosed thus rendering it indefinite.  It is recommended that Applicant re-state the rejection as a process/method and include at least one positive step defining a coating operation.  
Alternatively, claim 10 is also regarded as being unpatentable under 35 U.S.C. 101.  In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction."
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 9, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The ISA cites CN 110105868 and CN 104592702 as providing a basis for rejection but the former has exactly the same inventive entity as is named for the instant disclosure and was published less than one year prior to the effective filing date of this application.  Hence, it does not qualify as prior art.
	A survey of the prior art produced a number of references where cyclodextrin-modified silica was prepared and then formed a host-guest inclusion complex with a compound bearing an adamantane ring.  See, for instance, CN 113388274 where epoxy-modified silica is initially reacted with an amine-functional cyclodextrin.  This product is subsequently blended with an adamantane-started polymer to form a self-healing film-forming composition.  Many other disclosures teaching cyclodextrin-derivatized silica forming host-guest complexes with adamantane are directed to separation media and drug delivery vehicles.  There is no discernable reason why the skilled artisan would blend a polyimide/poly(amic acid) with the aforementioned products to provide a composite anticipatory of that claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 7, 2022
/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765